Citation Nr: 0212490	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  96-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis of the right ear.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant) had active duty service from March 
1971 to March 1973, and from August 1975 to October 1976.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from May 1994 and January 1996 rating 
decisions from  the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The case was 
subsequently transferred to the Cleveland, Ohio, RO.

The Board remanded this case in May 1999, for further 
development and RO action.  

In a July 1998 statement, the veteran filed a claim of 
entitlement to benefits for spina bifida for his children, 
secondary to exposure to herbicides.  This issue, however, is 
not developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A claim to reopen the issue of entitlement to service 
connection for right otitis media was denied in an October 
1985 rating decision.  

2.  Evidence submitted since the October 1985 rating decision 
includes evidence which is not cumulative or redundant, bears 
directly and substantially upon the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1985 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2001). 

2.  Evidence received since the October 1985 decision is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that in February 1998, the 
representative raised the issue of clear and unmistakable 
error (CUE) in a July 1981 rating decision, for failure to 
grant service connection for otitis media.  Resolution of the 
CUE question potentially could render moot the issue of 
whether new and material evidence has been submitted, and 
ordinarily the CUE question should be decided before the new 
and material issue is addressed.   Nevertheless, in the 
interest of adjudicative economy, and since this decision is 
favorable and would cause no prejudice to the appellant, the 
Board will proceed with a finding as to whether new and 
material evidence has been submitted.   

The veteran's claim of entitlement to service connection for 
right otitis media was denied by an October 1985 rating 
decision.  He was notified of that decision in November 1985.  
The veteran did not appeal, and the decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

In order to reopen the claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New 
and material evidence means evidence not previously submitted 
to the agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The evidence of record at the time of the 1985 rating 
decision included the veteran's service medical records.  
Those revealed a February 1971 enlistment examination report 
in which the appellant reported preservice ear, nose or 
throat trouble, as well as "running ears."  The examiner, 
however, found no sequelae, and the veteran was found fit for 
enlistment.  Service medical records dated in June 1972, note 
the appellant's report of a long history of recurrent 
drainage from the right ear.  Physical examination at that 
time resulted in a diagnosis of recurrent otitis media.  At a 
February 1973 examination conducted prior to the veteran's 
separation from his first term of service right ear otitis 
was not found.

At the veteran's August 1975 reenlistment examination for the 
second period of service he noted that he had previously been 
discharged or rejected from military service due to right ear 
infections.  The examiner, however, found that the appellant 
was asymptomatic at the time of reenlistment.  No treatment 
was provided during the appellant's second term of service.  
His September 1976 discharge examination, however, diagnosed 
right otitis externa.  

The record at the time of the 1985 rating decision also 
included statements from the veteran and other lay persons 
indicating that he had received treatment for his ear, to 
include surgery, at VA medical facilities beginning in 1980.  

Evidence submitted since the 1985 rating decision includes 
hearing testimony, and VA medical records.  The VA records 
indicate that since 1980, the veteran has had regular 
treatment for a chronic right ear condition.  Additionally, 
medical records now show that as early as February 1980 the 
veteran reported a seven year history of intermittent 
otorrhea.  Based on that history, in May 1980, physicians at 
a VA Medical Center diagnosed chronic right otitis media.  

While these 1980 VA medical records predate the 1985 final 
rating decision, and while records generated by VA facilities 
are now generally constructively of record regardless of 
whether those records are physically on file, Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), the constructive 
notice doctrine does not apply to VA adjudications dated 
prior to the issuance of the decision in Bell, i.e. before 
July 21, 1992.  See Lynch v. West, 12 Vet. App. 391 (1999).  
Thus, VA treatment records pertaining to the right ear, dated 
from 1980 to the present, which are physically located in 
claims files after the 1985 rating decision, constitute new 
evidence that was not available in either actual or 
constructive fact to the 1985 rating board.    

During an April 1996 hearing, the veteran testified that he 
first began receiving VA treatment in 1978, at the Atlanta VA 
Medical Center (VAMC); although, he did not specify whether 
or not he received treatment for his right ear at that time.  
During an October 1998 hearing, he testified that he had not 
had any ear trouble for a couple of years prior to entry into 
service, and that his ear problems reoccurred when exposed 
in-service to gun and mortar fire.  He testified that he has 
since had continuous problems with his right ear. 

The Board finds that when the veteran's 1980 report of a 
seven year history of continuous right ear problems is 
examined in light of all of the evidence of record, and when 
the 1980 diagnosis of chronic right ear otitis media is 
similarly considered, that this evidence is new and it 
directly related to the issue at hand.  Simply put, this 
evidence is neither cumulative nor redundant of the evidence 
available to adjudicators in 1985.  When it is considered in 
connection with prior evidence the Board finds that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Therefore, the claim is reopened.

As the Board's decision to reopen the claim is favorable to 
the appellant, a discussion of VA's compliance with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 to this date is unnecessary.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for right ear otitis is 
reopened. 



REMAND

Before reaching the merits of the claim of entitlement to 
service connection for right ear otitis, the Board finds that 
the RO must address the whether there was clear and 
unmistakable error in the July 1981 decision which denied 
service connection for right otitis media.  As this question 
may not initially be addressed by the Board, a remand is 
required.  

If, however, the RO determines that there was no CUE in the 
1981 decision, the RO should proceed with additional 
development pursuant to the VCAA, to include obtaining all 
outstanding medical records pertaining to the right ear, as 
well as obtaining a medical opinion. 

With respect to the claim of entitlement to an increased 
evaluation for PTSD an April 1986 VA social work history 
notes that the veteran reported using alcohol and drugs in-
service because he was frightened and depressed, and because 
he wanted to lift his mood.  A September 1991 VA 
psychological evaluation indicates that the veteran's 
reliance on substances and alcohol was, in part, an effort to 
medicate the anxiety and traumatic memories.    

A March 1998 VA examination report indicates that the veteran 
had been sober for five years, and no mention was made of 
illicit drug abuse.  A May 2000 VA examination report, 
however, indicates that the veteran began using illegal drugs 
in service, and that he continued to use them.  The diagnoses 
included PTSD and marijuana abuse.  As service connection for 
disability due to alcohol or drug abuse may be granted if the 
disorder was acquired secondary to, or as a symptom of, a 
service-connected disability, Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), the Board finds that rating the degree 
of disability due to PTSD requires that the RO initially 
adjudicate this inextricably intertwined issue.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should adjudicate the issue of 
whether CUE was committed in the July 
1981 rating decision which denied service 
connection for right otitis media.  

2.  If the RO determines that there was 
no CUE in the July 1981 rating decision, 
it should obtain VA medical records 
pertaining to a right ear condition, from 
1978 to the present, from VA Medical 
Centers (VAMC) in Atlanta, Cincinnati, 
Columbus, Chillicothe, Marion, and 
Indianapolis.  Any records request should 
include a request for notes, discharge 
summaries, consults, and procedures.  In 
addition, any VA examinations of the 
right ear, to include the June 1, 1981, 
study referenced in a July 1981 rating 
decision, but not currently of record, 
should be obtained and associated with 
the claims file.  If any requested 
records are not available, or if the 
search for records yields negative 
results, that fact should be noted in the 
claims file, and the veteran and his 
representative should be so notified, in 
accordance with 38 U.S.C.A. § 5103A.

3.  The RO should obtain the veteran's VA 
psychiatric/mental health records (notes, 
discharge summaries, consults) from 1995 
to the present from the above-referenced 
VA Medical Centers, save for August 4-23, 
2000 inpatient mental health records from 
the Cincinnati VAMC.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
noted in the claims file, and the veteran 
and his representative should be so 
notified, in accordance with 38 U.S.C.A. 
§ 5103A.  

4.  The RO should advise the veteran of 
the records that are being sought.  He 
should also be advised to notify VA if 
additional VA Medical Centers should be 
contacted to obtain pertinent records.  

Further, the veteran should be requested 
to provide the name and address of the 
Vet Center which has treated him since 
1995.  Additionally, he should provide 
the names and addresses of any private 
health care providers who treated him for 
a right ear condition prior either 
service period.  Of course, the veteran 
should submit any pertinent records that 
he personally has custody of and which 
have not been previously submitted.  If 
the appellant identifies any private 
health care provider that have pertinent 
records, the RO should take appropriate 
action.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and the veteran and his 
representative should be so notified, in 
accordance with 38 U.S.C.A. § 5103A.

5.  After all available records pursuant 
to the above-requested development are 
associated with the veteran's claims 
file, the RO should schedule the 
appellant for a VA ear, nose and throat 
examination.  The veteran's claims file, 
to include a complete copy of this 
remand, must be provided to the examiner 
for review.  All necessary tests and 
studies should be accomplished.  
Thereafter, the examiner must opine 
whether it is at least as likely as not 
that right otitis had its onset in-
service; and if not, whether any 
preexisting right ear otitis was 
aggravated during the appellant's active 
duty service.  The examiner should set 
forth all examination findings, along 
with a complete rationale for any opinion 
expressed to include discussion of 
specific evidence of record and 
supporting medical authority, as 
appropriate in a typewritten report.  

6.  The veteran should also be scheduled 
for a VA psychiatric examination.  The 
claims file, to include a complete copy 
of this remand, must be provided to the 
examiner for review.  All necessary tests 
and studies should be accomplished.  
After examination of the veteran, and 
consideration of his documented medical 
history and assertions, the examiner is 
asked to  render an opinion as to whether 
it is at least as likely as not that 
alcohol and/or drug abuse is secondary 
to, or a symptom of PTSD.  

With regard to PTSD, and any other 
condition determined to be a symptom 
thereof, the examiner must differentiate 
those symptoms related to such preservice 
stressors as the veteran's witness to the 
murder of his parents, from those 
stressors which are military service 
related.  

Then, as to those symptoms which are 
related to in-service stressors the 
examiner must provide specific findings 
as to the existence and degree of 
impairment caused by memory loss; 
depressed mood; anxiety; impaired affect, 
judgment, speech, sleep, impulse control, 
and thought processes; disturbances of 
motivation; panic attacks; neglect of 
personal hygiene and appearance; 
suicidal/homicidal ideation; delusions or 
hallucinations; obsessional rituals; 
difficulty in adapting to stressful 
circumstances; impairment (e.g., 
considerable, severe, virtual isolation 
in community, etc.) in the ability to 
establish and maintain effective or 

favorable relationships (should be 
addressed for both work and social 
relationships); inability to perform 
activities of daily living; grossly 
inappropriate behavior; any 
disorientation; impairment in the ability 
to obtain or retain employment (e.g., 
considerable impairment,  severe 
impairment, demonstrably unable to obtain 
or retain employment).  The examiner must 
assign a GAF score, and explain what the 
score represents.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed (to include discussion of 
specific evidence of record and 
supporting medical authority, as 
appropriate) in a typewritten report.  

7.  If the veteran fails to report to the 
scheduled examinations, the RO should 
obtain and associate with the record any 
notice of the examinations sent to the 
veteran.

8.  Then, the RO should review the record 
to ensure that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
must be undertaken.  Moreover, the RO 
must review the claims file and ensure 
that all notification and development 
actions required by the VCAA have been 
completed.  This includes full compliance 
with the notice requirements as to what 
VA will do, and what the veteran must do 
as discussed in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

9.  The RO should then adjudicate the 
claims of entitlement to service 
connection for right otitis, and 
entitlement to an increased rating for 
PTSD (under both the old and the new 
rating criteria).  The RO should also 
adjudicate the appellant's claim of 
entitlement to service connection for 
alcohol and drug abuse secondary to PTSD.  
The RO must provide adequate reasons and 
bases for its determinations.

10.  In the event that the RO denies 
entitlement to service connection for drug 
and alcohol abuse secondary to PTSD the 
veteran is hereby notified that he must 
perfect any appeal concerning that issue 
in a manner consistent with 38 U.S.C.A. 
§ 7105 (West 1991).

11.  If any benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



